Citation Nr: 0022598	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-03 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2. Whether the appellant has excessive income for the receipt 
of Department of Veterans Affairs (VA) improved death pension 
benefits.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from March 1942 to February 
1946.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

During this appeal, VA Form 9 was received in October 1999 in 
which the veteran indicated that he desired a "BVA hearing 
at a local VA office before a member, or members, of the 
BVA."  However, a handwritten statement received on the same 
date reflects that the veteran "requested that my appeal be 
decided on the evidence of record without a hearing."  

In light of the foregoing, the matter of whether the veteran 
desires a hearing should be clarified.  

Additionally, there are on file several documents written in 
Spanish which have not been translated into English.  Thus, 
while this case is in a remand status, the RO should have 
these documents translated into English.  

Accordingly, the case is remanded for the following actions:

1.  The RO should contact the veteran 
and request that he clarify whether he 
desires to testify in support of his 
claims at the RO before a traveling 
member of the Board.  If the veteran 
fails to respond, or if his response is 
no clear upon this matter, in order to 
assure him the full scope of due 
process, the RO should then schedule the 
veteran for a hearing before a member of 
the Board at the RO.  All other steps to 
ensure the veteran the full scope of due 
process should be accomplished, as 
necessary under the circumstances.  

2.  The RO should have the documents in 
the claim file which are in Spanish, 
translated into English.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



